Lanzinger, J.,
dissenting.
{¶ 37} I must dissent. On the one hand, the majority finds R.C. 4741.26(A) to be clearly written but then says that there are two competing views of the statute’s meaning. Such patent ambiguity calls for interpretation.
{¶ 38} When interpreting a statute, we must read the statute as a whole rather than take single sentences out of context. R.C. 4741.26(A) provides:
{¶ 39} “The state veterinary medical licensing board shall enforce this chapter and for that purpose shall make investigations relative thereto. Except as provided in this division, in making any inspection pursuant to this chapter, the board may enter and inspect, upon written notice of nohless than five days and during normal business hours, any licensee’s, permit holder’s, or registrant’s place of business. If the board has knowledge or notice, pursuant to a written complaint or any other written knowledge or notice by any person as verified by the signature of that person, of a violation of section 4741.18, 4741.19, or 4741.23 of the Revised Code, it shall investigate and, upon probable cause appearing, shall direct the executive secretary to file a complaint and institute the prosecution of the offender. In conducting any investigation for a suspected violation of this chapter, the board or its authorized agent does not have to provide any prior written notice to the licensee, permit holder, or registrant as long as the board provides a unitten authorization for the investigation and the board or its authorized agent provides the licensee, permit holder, or registrant with a copy of the authorization at the time of the investigation.” (Emphasis added.)
{¶ 40} First, the statute gives the board overall responsibility to make investigations to enforce the chapter. As a routine matter, inspections are to be done only after notice is provided, but there is an exception to the five-day notice requirement. The third sentence, although not involved in this case, explains that the board has the power to investigate upon a complaint for violations of R.C. 4741.18 (fraud in obtaining a license), R.C. 4741.19 (unlawful veterinary practice), or R.C. 4741.23 (specific prohibitions). Furthermore, the statute provides that no prior written notice is required for investigations of suspected violations of the chapter as long as, at the time of the investigation, written *427authorization is provided. Such authorization seems to be in the nature of an administrative search warrant, and thus, some inspections will be unexpected when they are part of investigations based upon a suspected violation.
Moscarino & Treu, L.L.P., William H. Falin, Edward S. Jerse, and Michael W. Matile, for appellees.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, Stephen P. Carney, Senior Deputy Solicitor, Franklin E. Crawford, Deputy Solicitor, and Martine Jean, Assistant Attorney General, for appellant.
{¶ 41} The two words “investigation” and “inspection” are not statutorily defined. The word “investigate” means “to observe or study closely: inquire into systematically: examine, scrutinize.” Webster’s Third New International Dictionary (1986) 1189. The word “inspect” means “to view closely and critically * * *: examine with care: scrutinize.” Id. at 1170. An investigation, being the broader term, necessarily includes the ability to inspect. It defies common sense to say that the board can “investigate” without notice but cannot “inspect” premises as part of that investigation unless it gives five days’ notice beforehand.
{¶ 42} The majority concludes that “[bjeeause an inspection is generally more intrusive than an investigation, it is conceivable that the General Assembly may have determined that a more stringent notice requirement is appropriate for an inspection even when that inspection is connected to a surprise investigation.” Nothing supports such a statement — in or outside of the record.
{¶ 43} The concern that the board may somehow overuse the power to inspect without notice is mistaken. There is a safeguard built in that requires a verified complaint or a signed writing before the board is allowed to investigate specified statutory violations. For any inspection without notice as part of an investigation, written authorization must be presented.
{¶ 44} In short, I agree with the reasoning expressed in Ohio Veterinary Med. Bd. v. Singh (1998), 127 Ohio App.3d 23, 29, 711 N.E.2d 740, in which the First District Court of Appeals stated, “The element of surprise is obviously an important factor in conducting investigations to determine whether a veterinarian has violated a provision in R.C. Chapter 4741.” As I cannot agree with the contrary interpretation, I respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.